                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

UNITED STATES OF AMERICA,                                   Case No. 3:18-cr-001

                Plaintiff;                                  Judge Walter H. Rice

        v.

MARTENIS TAYLOR,

                Defendant.


                                FINAL ORDER OF FORFEITURE

        Upon the United States' Motion for Final Order of Forfeiture and the Court's review of the

record, the Court HEREBY FINDS THAT:

        On June 6, 2019, the Court entered a Preliminary Order of Forfeiture, finding that a Phoenix

Arms Model HP22A, .22 caliber semiautomatic pistol, SN: 4462392, magazine and eight (8)

rounds of .22 caliber ammunition (hereinafter the "subject property"), had been forfeited to the

United States pursuant to 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 2461(c).

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On July 1, 2020, the Court held the defendant's sentencing hearing.              The Amended

Judgment establishes that the defendant shall forfeit the subject property to the United States.

        The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official internet government forfeiture site
(www.forfeiture.gov) for at least 30 consecutive days, beginning on June 10, 2019.

       The United States sent direct written notice of the Preliminary Order of Forfeiture to all

persons who reasonably appeared to be a potential claimant with standing to contest the forfeiture

of the subject property in the ancillary proceeding, including Derrick Landers, Dexter Prinkey,

Shyla Cooks and Jaquan Cooks.

       No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

       THEREFORE, IT IS HEREBY ORDERED THAT:

        1.     All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 2461(c), and no right, title, or interest

shall remain in any other person or entity.

       2.      The United States shall dispose of the subject property in accordance with the law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: /./-J.t-:1.1

                                               WALTER H. RICE
                                               UNITED STATES DISTRICT JUDGE




                                                  2
